Citation Nr: 1713097	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-02 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for eye disability, to include as secondary to service-connected disability.

2.  Entitlement to an increased rating in excess of 10 percent for service-connected left leg radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 1980, from January 1986 to May 1986, from February 2003 to January 2004, and from January 2007 to March 2008. 

This appeal to the Board of Veterans' Appeals (Board) arose from September 2009, June 2010, March 2011, and September 2011 rating decisions.

In the September 2009 rating decision, the RO denied service connection for sleep apnea and urticaria. Based on evidence that was submitted prior to the September 2009 rating decision but not considered, the RO issued a rating decision in April 2010 that denied service connection for sleep apnea and urticaria and granted service connection for left leg radiculopathy and assigned an initial 10 percent disability rating.  In September 2010, the Veteran filed a notice of disagreement (NOD) on the denial of service connection for sleep apnea.  A statement of the case (SOC) was issued in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012. 

In the June 2010 rating decision the RO denied service connection for bipolar disorder.  The Veteran submitted new evidence in April 2011, within one year from the June 2010 rating decision, and in a September 2011 rating decision the RO denied service connection for bipolar disorder; the RO also denied the Veteran an increased rating in excess of 10 percent for left leg radiculopathy.  In October 2011 the Veteran filed an NOD on the denial of service connection for bipolar disorder and a denial for an increased rating.  An SOC was issued in December 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.



The March 2011 rating decision confirmed and continued the denial of service connection for urticaria and denied service connection for allergic conjunctivitis.  In April 2011 the Veteran filed an NOD as to the  denial of service connection for urticaria and allergic conjunctivitis. An SOC was issued in April 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012.  In April 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing is of record.

In July 2015, the Board remanded the claims on  appeal to the RO, via the Appeals Management Center in Washington, DC, for further development.

In the July 2015 remand, the Board found that the Veteran's claims of entitlement to service connection for urticaria and acquired psychiatric disorder were on appeal from the April 2010 and June 2010 rating decisions, respectively, even though the RO readjudicated them in the March 2011 and September 2011 rating decisions, respectively.  This is because the Board considered the applicability of 38 C.F.R. § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. In the instant case, evidence pertaining to the Veteran's claims for service connection for urticaria and an acquired psychiatric disorder was received prior to the expiration of the appeal period stemming from the April 2010 and June 2010 rating decisions.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Also in the  July 2015 remand, the Board  noted that, regarding the characterization of the acquired psychiatric disorder claim, the Veteran's claim was originally characterized as bipolar disorder, but during the pendency of the appeal he was diagnosed with depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) explained that the scope of a service claim includes any diagnosed disability that may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and the other information of record.  Thus, the Board recharacterized the claim as entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety, and depression.

Following the July 2015 remand, in a December 2015 rating decision, the agency of original jurisdiction (AOJ)granted service connection for urticaria, depressive disorder with features of insomnia, and obstructive sleep apnea.  This action resolved these claims for service connection, and no appeal with respect to the disability ratings or effective dates assigned is currently before the Board.  , 
After accomplishing further action, the AMC continued to deny the eye disability claim (as reflected in a December 2015 supplemental statement of the case (SSOC)), and returned the matter to the Board for further consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision addressing the claim for service connection for eye disability, to include allergic conjunctivitis and/or dry eyes, is set forth below.  The claim for an increased rating in excess of 10 percent for service-connected left leg radiculopathy is addressed in the remand following the order; this matter is being remanded to the AOJ for further development.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly resolve the claim herein decided has been accomplished 

2.  Although competent medical opinion evidence weighs against a finding that any current eye disability had its onset in, or is otherwise etiologically related to, service, and some service-conneccted disabilities, medical  and lay evidence of record collectively indicates that  there is  likely as not an etiological relationship between eye disability, diagnosed as dermatitis of eyelids, allergic conjunctivitis, and dry eye, and medications prescribed to treat the Veteran's  now service-connected urticaria.


CONCLUSION OF LAW

The criteria for service connection for eye disability, diagnosed as dermatitis of eyelids, allergic conjunctivitis, and dry eye,  secondary to service-connected urticaria, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

As the Board's decision to grant service connection for eye disability on a secondary basis is  fully favorable, no further action is required to comply with the VCAA and its implementing regulations with respect to this claim.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran asserts that his allergic conjunctivitis, also claimed as dry eyes, is due to his military service.  He testified that it began at the same time as his urticaria and that he was looking at the computer 12 to 14 hours a day.  He testified that he did not seek treatment in service but he sought treatment in 2009 at the VA hospital, after he got back from his deployment.

The Veteran's service treatment records include no notation as to any complaint, finding or diagnoses pertaining to any eye disability, to include allergic conjunctivitis.  However, a report of medical assessment dated in February 2008 notes that the Veteran reported allergic rashes.

Following the Veteran's March 2008 discharge from service, an April 2008 letter from his private physician diagnosed dermatitis.  Additionally, in August 2008, the Veteran's VA primary care physician diagnosed urticaria.  A buddy statement dated August 2009 indicated that the Veteran had a skin rash on his face during his deployment to Cuba.  In October 2010, a private physician diagnosed dry eyes.

As noted above, the Board remanded the Veteran's claims for service connection for eye disability and urticaria in July 2015 for VA examinations to obtain clarifying information as to diagnosis and  etiology opinions.  With regard to the eye disability claim, the Board specifically instructed the examiner to render an opinion as to whether the diagnosed eye disability was related to service, or secondary to service-connected disability(ies) or medication prescribed therefor.

On October 2015 VA eye examination, the examiner diagnosed dermatitis of eyelids, allergic conjunctivitis, and dry eye, and opined that the Veteran's diagnosed eye disability was less likely as not caused by, or due to service.  The examiner reasoned that the diagnosis of allergic conjunctivitis (in October 2010 treatment record) was made more than 2 years after discharge from service, and that there was no evidence of ocular diagnoses or complaints during service.  

With regard to service-connection on a secondary basis, the examiner noted that the Veteran's service-connected gastroesophageal reflux disease and degenerative arthritis of the spine do not cause nor aggravate eyelid dermatitis, allergic conjunctivitis nor dry eye.  However, the examiner also noted that the allergic conjunctivitis was possibly secondary to one of the topical medications the Veteran was using.

As noted above, following the October 2015 VA examinations, the RO granted service connection for urticaria in a December 2015 rating decision.  Thus, at the time of the October 2015 VA examination, service connection for urticaria was not in effect, and the VA examiner thus did not render a definitive opinion as to a possible relationship between urticaria and any  diagnosed eye disability.

However, based on the available evidence of record, the Board finds that service connection for eye disability diagnosed as dermatitis of eyelids, allergic conjunctivitis, and dry eye,   as secondary to service-connected urticaria is warranted.  In this regard, the Board notes that the October 2015 VA skin examiner indicated that the Veteran suffered from dermatitis around the eyes.  The examiner  also indicated that the Veteran treated his urticaria with prescribed topical medications, including corticosteroids and ammonium lactate lotion.  As noted above, the October 2015 VA eye examiner found that that the allergic conjunctivitis was possibly secondary to one of the topical medications he was using.  

Considering the evidence noted above in light of the Veteran's assertions, the Board finds that medical and lay evidence of record collectively indicates that  there is  likely as not an etiological relationship between current eye disability, diagnosed as dermatitis of eyelids, allergic conjunctivitis, and dry eye, and medications prescribed to treat the Veteran's service-connected urticaria.  Thus, by resolving all reasonable doubt in favor of the Veteran (see 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; and Gilbert, supra), the Board finds that the criteria for service connection, on a secondary basis, are met.  


ORDER

Service connection for eye disability diagnosed as dermatitis of eyelids, allergic conjunctivitis, and dry eye, as secondary to service-connected urticaria, is granted.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Regarding the Veteran's claim for increased rating in excess of 10 percent for service-connected left leg radiculopathy, the Board remanded the matter in July 2015 for further development, to include a VA examination.  Following the October 2015 VA back examination, the AOJ issued a SSOC in December 2015 which continued the 10 percent rating for left leg radiculopathy.  Subsequently, the AOJ afforded the Veteran another VA back examination in October 2016, the report of which contains an evaluation of the Veteran's left leg radiculopathy.  However, the AOJ did not thereafter readjudicate the Veteran's claim for an increased rating in excess of 10 percent for left leg radiculopathy.

The Board points out that the appellate scheme set forth in 38 U.S.C.A. § 7104 (a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence. See 38 C.F.R. § 19.31 (b)(1) (2016).  Thus, a remand is required for the RO to adjudicate the claim for an increased rating in excess of 10 percent for service-connected left leg radiculopathy in light of the additional, pertinent evidence received, and for issuance of an SSOC reflecting such adjudication.  

Prior to undertaking action responsive to above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records. 

As for VA records, the record includes VA treatment records from the San Juan VA Medical Center (VAMC) dated through September 2015.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the San Juan VAMC all pertinent records of evaluation and/treatment of the Veteran since September 2015, following the current procedures prescribed in 
38 C.F.R. § 3.159 (c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior adjudicating the remaining claim on appeal in an SSOC.  Adjudication of the claim should be based on consideration of all evidence received since the last adjudication-to include the October 2016 VA examination report discussed above, and all evidence received as a consequence of this remand.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from San Juan VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since September 2015. Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim for an increased rating in excess of 10 percent for service-connected left leg radiculopathy in light of all pertinent evidence (to include all the reports of VA examination received by the AOJ prior to certification of the appeal, and all evidence  added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. at 268 (1998).

6.  After accomplishing the above, and any additional action warranted, furnish to the Veteran and his representative an SSOC for the claim for an increased rating for in excess of 10 percent for service-connected left leg radiculopathy, that reflects consideration of all evidence received since that last adjudication-to include the October 2016 VA examination report, and all evidence received as a consequence of this remand-along with clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the  benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


